Citation Nr: 0603764	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-13 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
August 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that new and material 
evidence had not been received to reopen previously denied 
claims of entitlement to service connection for 
osteoarthritis of the left and right knees.  The veteran 
subsequently perfected timely appeals as to both of those 
claims.

However, in an October 2004 rating decision, the RO reopened 
and granted the claim of entitlement to service connection 
for a left knee disability.  Thus, this matter has been 
resolved and is no longer on appeal before the Board. 

In a VA Form 9 received in April 2003, the veteran indicated 
that he wished to appear for a personal hearing before a 
Veterans Law Judge at the RO.  However, in a signed statement 
dated November 2004, the veteran withdrew this request, and 
indicated that he would prefer to appear a local hearing 
before a Decision Review Officer (DRO).  The requested 
hearing was scheduled, and the veteran was noted of the date 
and time of his hearing in a January 2005 letter.  The 
veteran subsequently canceled this hearing in lieu of 
appearing at an informal conference with the DRO, which was 
held in February 2005.

The issue of entitlement to service connection for a right 
knee disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a March 1996 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for a right knee injury.

2.  The veteran did not express disagreement with the March 
1996 rating decision within one year of receiving notice of 
that decision.

3.  Evidence submitted since the RO's March 1996 rating 
decision bears directly and substantially upon the specific 
matter under consideration; it is not cumulative of 
previously submitted evidence; and it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The March 1996 RO rating decision that denied reopening 
the claim of entitlement to service connection for a right 
knee disorder is a final decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).

2.  Evidence submitted since the RO's March 1996 rating 
decision is new and material; thus, the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001); 38 C.F.R. § 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005)).

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disorder.

As will be discussed in greater detail below, the Board finds 
that new and material evidence has been submitted, and that 
the claim should be reopened.  The Board further, finds that 
additional evidentiary development is necessary before this 
claim can be adjudicated on the merits.  This development 
will be discussed in greater detail in the remand portion of 
this document.

II. Analysis

The veteran is seeking to reopen a previously denied claim of 
entitlement to service connection for a right knee disorder.  
He essentially contends that his current right knee 
complaints are related to injuries sustained when he fell on 
his knee during service.  Alternatively, he contends that he 
has a current right knee disability that was caused or 
aggravated by his service-connected left knee disorder.

The Board notes that, during the pendency of this appeal, the 
RO appears to have reopened the veteran's claim for service 
connection, and to have adjudicated that claim on a de novo 
basis.  However, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The record reflects that, in a March 1960 rating decision, 
the RO denied entitlement to service connection for a 
bilateral knee disability.  Although the top of that rating 
decision indicates that it addresses a claim of entitlement 
to service connection for the left knee, the text of the 
decision actually discusses both the left and right knee.  
Furthermore, in the March 1960 notice letter advising the 
veteran of that decision, the RO specifically indicated that 
service connection had been denied for the claimed condition 
of the "knees."  The veteran did not subsequently appeal 
that decision.  Thus, it is final. 

In a statement received in September 1995, the veteran 
indicated that he wished to reopen his previously denied 
claim of entitlement to service connection for a right knee 
disability.  Thereafter, in a March 1996 rating decision, the 
RO found that new and material evidence had not been received 
to reopen the claim.  The veteran was notified of this 
decision in an April 1996 letter; however, he did not appeal 
that decision.  Therefore, this decision is also final.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

Effective August 29, 2001, the provisions of 38 C.F.R. § 
3.156 were amended, and the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a) (2005)).  However, this change in the law is not 
applicable in this case, because the appellant's claim was 
not filed on or after Aug. 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).  Accordingly, the Board will proceed to determine 
whether new and material evidence has been submitted to 
reopen the appellant's claims for service connection in this 
matter without regard to the new version of 38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

In the March 1960 rating decision, the RO denied the 
veteran's claim on the basis that he had injured his knees 
prior to service, and that there had been no increase in 
severity during service.  The evidence of record at the time 
of that decision included the veteran's service medical 
records, which show that the veteran had complained of pain 
in both knees while serving on guard duty in February 1956.  
The veteran reported at that time that he had a history of 
injuries to his knees prior to service.  

These records reflect further treatment for left knee 
problems, but no further complaints or treatment regarding 
the right knee.  In a report of medical examination completed 
in June 1959, it was noted that examination had revealed 
irregular circular scars on the anterior aspects of both 
knees.  It was also noted that he had a history of pain left 
knee bursitis for which he had received treatment.  The lower 
extremities were found to be normal on examination.  

Also of record at the time of the initial rating decision was 
the report of a VA orthopedic examination conducted in 
February 1960.  During that examination, the veteran reported 
that he had bumped both knees as he fell on them while 
playing football, which had resulted in anterior scars on 
both knees.  The examiner noted a diagnosis of cicatrix, both 
knees.  

In the March 1996 rating decision, the RO considered new 
treatment records that the veteran had submitted in support 
of his claim.  These records reflect that, in October 1990, 
the veteran complained of his right knee having become 
painful over the last month.  Examination had revealed an 
effusion and medial joint line tenderness.  In a November 
1990 note, it was indicated that the veteran's symptoms had 
decreased and were back down to a level they had been ever 
since he reportedly suffered a hemiarthrosis of the knee in 
the military.

In the March 1996 rating decision, the RO determined that new 
and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for a right knee injury.  The RO essentially found that the 
new evidence submitted by the veteran did not show that his 
right knee disability, which preexisted service, had 
increased in severity during service.

Since filing to reopen this claim in October 2000, the 
veteran has submitted additional treatment records showing 
that he has been receiving regular treatment for bilateral 
knee complaints since 1998.  In addition, the veteran also 
submitted a letter from a private physician, Dr. J.B., who 
found that the veteran had patellofemoral disease with 
lateralized patella and some tilt, which had been 
"activated" by a fall from the back of a military vehicle 
striking both knees.

As noted above, when determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  See Justus, supra.  Consequently, the Board finds 
that the letter from Dr. J.B. constitutes new and material 
evidence in that it suggests that the veteran has a current 
right knee disability due to an injury sustained in service.  
In essence, the Board finds that this evidence bears directly 
and substantially upon the specific matter under 
consideration; is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen his claim.  To this extent only, 
the benefit sought on appeal is granted.




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a right knee disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.


REMAND

As noted above, the veteran contends that he has a current 
right knee disability related to injuries sustained when he 
fell on this knee during service.  Alternatively, he contends 
that he has a current right knee disability that was caused 
or aggravated by his service-connected left knee disorder.

Having reviewed the complete record, the Board finds that 
additional VA examination is necessary before this case can 
be adjudicated.  In this regard, the Board notes a June 2003 
letter from a private physician, Dr. D.F., in which it was 
noted that he had been asked by the veteran's representative 
as to whether the veteran's current knee complaints were 
related to the veteran's in-service injury.  However, 
although the physician indicated that a relationship between 
the current complaints and those in service was possible, 
such a relationship was doubtful.  The physician found that 
most of his symptoms were probably just due to wear and tear 
arthritis, and that the in-service injury was unlikely to be 
a determining cause.

In a March 2005 letter, Dr. J.B. indicated that he had 
examined the veteran one month before and found that he had 
patellofemoral disease with lateralized patella and some tilt 
that apparently was activated by a fall that occurred when he 
fell from the back of a military vehicle years ago striking 
both knees.  The examiner further noted that this patten had 
been consistent since that time and persists even now.

The record reflects that the veteran has undergone two VA 
examinations in regard to his claimed knee disabilities.  In 
the report of a September 2004 VA examination, the examiner 
noted that review of the veteran's service medical records 
confirmed that he was seen for his knees hurting in 1956 and 
on several subsequent occasions for left knee pain.  The 
examiner concluded that it was at least as likely as not that 
the veteran's left knee disability was secondary to trauma 
experienced in the military.  However, the examiner offered 
no opinion as to the relationship, if any, between the 
claimed right knee disability and military service.

In the report of a March 2005 VA examination, the examiner 
concluded that it was less likely than not that the veteran's 
service-connected left knee disability contributed to the 
development of his right knee disability.  The examiner noted 
that the veteran had a diffuse osteopenia as shown by x-rays, 
which is a thinning of the bones, and that this would not 
develop secondary to the favoring of one extremity over 
another.  

No specific opinion was offered in the report of the March 
2005 VA examination as to whether the veteran's right knee 
disability was directly related to his military service.  
However, it was noted that x-rays had shown some mild 
enthesophyte formation extending inferiorly the patellar on 
the right, which may represent a prior patellar sleeve 
injury.

The veteran's service medical records are negative for any 
indication that the veteran had injured his knees after 
falling off an emergency vehicle, as he has recently 
reported.  However, during the February 1960 VA examination, 
which was conducted only four months after his discharge, the 
veteran did report injuring both of his knees in service when 
he bumped them as he fell while playing football.  In 
addition, physical examination at separation revealed the 
presence of scars on both knees.

In light of this in-service history, and because the x-rays 
obtained during the most recent VA examination revealed 
possible evidence of a past injury to the patella sleeve, the 
Board finds that another VA examination is necessary to 
clarify both the nature and the etiology of the veteran's 
right knee disability.



Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received recent treatment for his right 
knee.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
obtain copies of all related medical 
records.  Regardless of whether or not 
the veteran responds, the RO should 
obtain his most recent VA treatment 
records.

2.  The RO should make arrangements for 
the veteran to be afforded an examination 
to determine the nature and likely 
etiology of the claimed right knee 
disability.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  All 
studies or tests deemed necessary by the 
examiner should be performed.  The 
examiner should also conduct a thorough 
examination of the veteran's right knee, 
and provide a diagnosis for any pathology 
found.  As to any disability found on 
examination, the examiner should be asked 
to indicate whether is it at least as 
likely as not that such disability is 
related to military service, to include 
the complaints of bilateral pain noted 
while on active duty, the veteran's 
recent report of having fallen off an 
emergency vehicle in service, and the 
veteran's report during the February 1960 
VA examination of having injured both 
knees while playing football.  The 
examiner should also provide an opinion 
as to whether the veteran has a right 
knee disability at least as likely as not 
was caused or aggravated by the service-
connected left knee disability.  Any and 
all opinions expressed must be 
accompanied by a complete rationale.  The 
examiner should discuss any pertinent 
medical opinions that have been 
previously offered regarding the etiology 
of the veteran's right knee complaints, 
expressing agreement or disagreement 
therewith and giving reasons for such 
agreement or disagreement.

3.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


